I am very pleased to congratulate you most sincerely. Sir, on your election as President of the forty-first session of the General Assembly. Your well-deserved election to this high post, while a tribute to your great country, with which my own has excellent relations, also bears clear witness to your personal dualities as a seasoned diplomat. Your inexhaustible knowledge and vast experience will be an indispensable factor in successfully guiding our deliberations at this session to fruitful results. Let me assure you that my delegation will always be ready to co-operate actively with you in your efforts to discharge the heavy responsibilities entrusted to you.
Allow me also to take this opportunity to express my delegation's appreciation and gratitude to your predecessor, Ambassador de Pinies of Spain, who, in presiding over the last General Assembly session, showed the competence and devotion that are characteristic of an able and experienced diplomat.
I am also pleased to pay my tribute to the United Nations Secretary-General? Mr. Javier Perez de Cuellar, for the untiring efforts he is exerting in promoting and advancing the purposes and principles for the attainment of which the United Nations was founded.
We have come here once more to exchange views and focus our attention and co-operation on important national and international issues whose solution are so vital to the promotion of international peace and security.
We live in a world where three quarters of the population suffers from extreme economic difficulties and social maladjustments. Half of this population is so poor and destitute that there is little hope for it to overcome its misery. It is
not therefore difficult to understand that the overwhelming majority of the world's population has found it very hard to accept a world order in which the scientific and modern technological advances and achievements benefit only the few and where the gap between the developed and developing nation is widening so much that global peace and security are endangered.
Last year when we celebrated the fortieth anniversary of the United Nations, we came up with the inspiring motto of "The United Nations for a Better World". Every one of us knew then that we needed better negotiations for a better world. Unfortunately, since the beginning of the global negotiations in 1979 no negotiations between the North and South have succeeded in finding remedies or solutions to the social and economic imbalances that plague our planet today. As a result, the economic situation in the developing countries, and especially in the least developed among them, has deteriorated drastically, thus making the third-world communities so vulnerable to the extreme dangers of man-made and natural disasters.
The plight of the African continent has been debated at many international forums, because Africa has been the victim of one crisis after another for many years. Severe drought has afflicted many countries; it has subsided temporarily -although there are many lingering effects - but it has caused incalculable damage to the environment and ecology and set in motion a chain of irreparable destruction to both plant and animal life.
Most alarming in the African continent is the precarious food situation resulting from crop failures. That has been compounded by persistent and prolonged drought that has devoured both plant and animal life, thus seriously affecting the livelihood of masses of the population, causing chronic hunger and malnutrition in many parts of Africa and leading to famine in other parts.The African continent, faced with impending economic and social crisis, had to commit itself to the launching of a long-term programmer of economic and social development. This African commitment, coupled with the good will of the international community, prompted the General Assembly to adopt resolution 40/40 of 2 December 1985, calling for the convening, from 27 to 31 May this year, of a special session of the General Assembly at the ministerial level to consider in depth the critical economic situation in Africa and to focus on it the international attention it deserved.
We were gratified to note the commendable efforts that were made to ensure the necessary international good will and the commitment to support the efforts to alleviate the crisis situation by co-operating with the African Governments on a bilateral and a multilateral basis - as envisaged in the African Priority program for Economic Recovery, 1986-1990 and the Program of Action for African Economic Recovery aid Development, 1986-1990. We appreciate the willingness of the international community to contribute to the economic rehabilitation and development program for Africa - though the extent to which the implementation of this program will be supported remains to be seen.
The African continent is endowed with abundant agricultural, animal, mineral and water resources and has a great potential for human-resources development, which, in pursuance of the Lagos Plan of Action and the Lagos Final Act, is to be given a high priori.
It is very important that the attainment of self-sufficiency in food production in the African continent be made one of the priority targets, in order to alleviate the constantly worsening food crisis. Both the agricultural and the industrial sectors should be developed in an integrated manner and should be accompanied by the development and the improvement of an adequate transport and communication system. Significant and serious investment in multifarious institutions for manpower training, energy resources and material development is needed to increase the chances of improving social services in education, health, hygiene, housing and employment. It goes without saying that African countries need to promote interregional co-operation in all fields that are deemed necessary for their economic, social and political survival.
The East African countries of Djibouti, Ethiopia, Kenya, Somalia, the Sudan and Uganda, reaffirming their common desire to combine their efforts in confronting the dangerous effects of drought and other related natural disasters have, in conformity with the provisions of General Assembly resolution 35/90 and subsequent relevant resolutions, established the Intergovernmental Authority on Drought and Development (IGADD) and adopted a Plan of Action to promote the specific programs and projects needed to strengthen those countries' national and regional capacities to combat the effects of drought and promote economic and social development. The necessary arrangements have been finalized for the IGADD Authority to carry out its responsibility of co-ordinating and supporting the efforts of the IGADD countries to combat the effects of drought and to deal with the problems of medium- and long-term recovery and rehabilitation.
Confronting recurrent drought and its ramifications is a formidable challenge which cannot be easily overcome without the development of suitable and sound programs for recovery and rehabilitation. These programs cannot be successful without the full support of the international community for the IGADD countries so that they can cope effectively with the difficult task of resolving drought problems in the region.
It is for this reason that the countries of IGADD reiterate their appeal to the international community for support, and wish to invite the donor countries to a pledging conference to be held in Djibouti in March next year.
May I at this point express our sincere appreciation and gratitude to all those Member States, agencies and organizations that have assisted the countries of IGADD in their efforts to establish the Intergovernmental Authority on Drought and
Development.
The nations of the Horn of Africa have always attached great importance to the development of active regional co-operation among themselves. He believe that the establishment and maintenance of intergovernmental agencies and organizations will help to create conditions conducive to greater tolerance, mutual understanding and good-neighborliness and thus lead to the development of meaningful co-operation in the improvement of trade, commerce, cultural exchange and tourism. We also believe that such co-operation will help to create a climate of trust in which our differences can be accommodated and more mutual respect and understanding can be created in order to benefit all the people of the region.
The Republic of Djibouti is situated in one of the most arid regions in the world and the scarcity and irregularity of rainfall are impediments to undertaking any meaningful agricultural development. Although there is the possibility of exploiting underground water, it will require a considerable amount of financial resources and technical expertise. Although self-sufficiency in food is a desirable goal, the climatic conditions and non-agricultural tradition of the inhabitants are the main obstacles to agricultural development.
Livestock had been the principal livelihood of the population before the development of urban centers However, the overgrazing of pastoral land and the recurrent drought have brought about an environmental change which means that
livestock rearing is no longer a viable means of subsistence. Consequently the rural population has become more and more dependent on urban centers for their sustenance.
£s a result of such impediments to agricultural production and livestock rearing, Djibouti is a net importer of almost all the food needed for local consumption.
In the industrial sector, the country lacks raw materials and electric power is too expensive to be a source of energy for industrialization. The development of new and renewable sources of energy could lay the basis for meaningful industrial development. In this regard, we have accorded priority to the exploitation of geothermal energy, which is believed to exist in sufficient quantity to provide for a substantial part of the energy needs of the country. But the exploitation of geothermal energy requires technology, capital investment and skilled professional manpower.
In these circumstances, it is appropriate to accord priority to the development and expansion of the service sector, which constitutes the basis of the country's economy. But this also will require structural adjustment, vocational training and improvement in the quality of services, which in turn will depend on the availability of the financial resources which Djibouti cannot provide.
At present, the country has to cope with difficult economic and financial problems resulting from multiple adverse factors, such as external debt, inflation, unemployment, the effects of the last drought and the presence of a considerable number of refugees from the neighboring areas.
The Palestinian question and its direct consequence, the situation in the Middle East, have for the last four decades been the main concern of the international community as a source of potential threat to international peace and
 security. As long as the Zionist aggressors continue to occupy Palestinian and other Arab lands and persist in their denial of Palestinian rights in defiance of the relevant resolutions of the United Nations and the principles of international law, the Middle East will continue to be the powder keg that could blow up at ar.y time, with incalculable consequences for international peace and security. Every attempt by the United Nations to find a just and lasting solution to this problem has been flouted by the Zionist expansionists, who perceived the United Nations partition plan, creating one Arab Palestinian and one Jewish State, as nothing more than a bridgehead to be used as a base for future expansionist aggressions.
As subsequent events have demonstrated, Israel's declared policy has become the non-recognition not only of Palestinian national rights but also of the existence of the Palestinians as a people, in an attempt to alienate them from the land on which they have lived since time immemorial. Israel's declaration of independence signified, at the same time, a declaration of war on the Palestinian Arab people. The political motivation behind the cold blooded massacre of the civilian population, including women and children, at Deir Yassin, perpetrated by Zionist gangs, was to terrorize the inhabitants into panic and cause them to flee the country. Those dangerous developments led to armed conflicts that have five times plunged the region into bloody destructive wars, each time threatening international peace and security.
The continuing occupation of the Palestinian and other Arab territories by Israel and the concomitant oppression and repression of the inhabitants by the occupying authorities in their drive to accelerate the process of colonization and Judaization, have become an expansionist strategy to force the Arab inhabitants into exile so as to make a place for the Jewish immigrants coming from all over the world.
The Palestinian people have suffered for a long tine, unless the United Nations, which bears direct responsibility, responds urgently to their plight, the mounting hostilities will widen into a global conflagration. Sporadic acts of violence and outrage can be eradicated only if the international community addresses itself decisively to the root causes, which are none other them the denial of the inalienable rights of the Palestinian people, and the Zionist expansionist policy. Since this year has been dedicated by the General Assembly as the International Year of Peace, it would be appropriate for the United Nations to take decisive action on the question of Palestine, which remains a constant threat to international peace and security. The Member States of the United Nations have already expressed their collective desire in General Assembly resolution 38/58 C to convene an international conference on peace in the Middle East, under the auspices of the United Nations. Any peace initiative must be based on a comprehensive, just and lasting solution of the Middle East problem, which ensures the complete and unconditional withdrawal of Israel from the Palestinian and other Arab territories occupied since 1967, including Jerusalem, and which enables the people, under the leadership of the Palestine Liberation Organization (PUD), to exercise its inalienable rights, including the right to return and the right to self-determination, national independence and the establishment of its independent sovereign State of Palestine.
In this regard, the Arab Peace plan adopted unanimously at the 12th Arab summit conference, held in Fez in November 1981 and September 1982, and endorsed by the extraordinary summit conference of the Arab States held in Casablanca in August 1985, constitutes a landmark contribution towards the achievement of a comprehensive, just and lasting solution in the Middle East. The continued Israeli occupation of southern Lebanon, in defiance of Security Council resolution 509 (19B2), is fostering sectarian strife so as to destabilize the country and impede the process of national unity and reconstruction in Lebanon. We request the United Nations to discharge its responsibility by bringing about the total withdrawal of Israel from Lebanese territory.
The intense struggle of the South African black majority to rid itself of apartheid has widened into a critical situation that calls for the serious attention of the international community.
The apartheid regime of South Africa has condemned the black South African majority to the most heinous conditions of racial segregation, racism and racial discrimination and confined it to degrading "native reserves", the so-called Bantustans, which have become the most common pool for cheap labor to serve the repressive policy of exploitation in the interests of the apartheid regime and its foreign allies.
Moreover, the South African regime has created a hostile climate that has led to political and economic destabilization in the southern region and made the neighboring sovereign front-line States vulnerable to South African attacks and acts of unprovoked aggression against their territorial integrity to prevent them from extending moral and material support to the liberation struggle of the South African and Namibian peoples.
It is immoral and inhuman to allow the South African question to stagnate while the atrocities perpetrated by South Africa continue to cause the disintegration and destruction of the very fabric of the black South African society, in flagrant violation of international legality and human tolerance, merely because the South African regime has shown its lack of interest in negotiating with the interested and concerned parties.
We believe that the racist regime of south Africa will neither abandon its apartheid practices against the black African majority nor coexist peacefully with the neighboring sovereign States unless it is made to buckle under the impact of concerted and genuine international pressure imposed by all developed and developing nations without any exception.
We urge the peace-loving international community to consider seriously all aspects of socio-economic and military sanctions, including full and effective implementation of the arms embargo against South Africa and especially preventing it from acquiring nuclear-weapon capabilities. We also urge the international community to put pressure to bear on South Africa for the immediate release of Nelson Mandela and other political prisoners.
The South African black majority deservedly needs all the moral and material support the international community can generously extend to it for the success of its rightful cause. Likewise the front-line States should be supported in their efforts to defend themselves against the attacks and acts of aggression perpetrated by the armed forces of South Africa.
All international efforts that could weaken the repressive machinery of the apartheid regime must be welcomed by all peace-loving nations of the international community. In this respect, we support the commendable proposals made at the second Paris Conference on sanctions against South Africa to intensify the efforts to abolish apartheid by imposing comprehensive mandatory sanctions against South Africa.
The world has become impatient with South Africa's refusal to terminate its illegal occupation of Namibia since its Mandate over the Territory was revoked and terminated by the adoption of United Nations General Assembly resolution 2145 (XXI), of October 1966, after which the Territory was placed under the direct responsibility of the United Nations. Subserviently the Security Council, in its resolution 264 (1969), of March 1969, declared South Africa's occupation of Namibia illegal and called upon that regime to withdraw immediately its administration from the Territory of Namibia.
Defiant to all international appeals and refusing to terminate its illegal occupation of the Namibian territory, the Pretorial regime intensified its apartheid practices with increasing military and police repression to subjugate the Namibian people so that the apartheid regime would meet less opposition to its robbing and squandering of the vast natural and mineral wealth of the Territory.
The encroachment of the apartheid forces has not been limited to Namibian and South African territories but has gone beyond their borders. The South African regime, using the Namibian territory as a launching pad, has repeatedly intimidated and waged war against the neighboring front-line States so as to destabilize and disrupt them and prevent them from extending support to the courageous people of Namibia. It is high time that the international community denounced these acts of aggression by South Africa and extended adequate moral, material and financial support to the front-line States to enable them to defend themselves against the repeated attacks of the apartheid regime of South Africa.
The Namibian people, who have always fought colonization with great sacrifices, will continue to resist the exploitation of their land and the rapid depletion of their natural and mineral resources Ly South Africa and other foreign economic interests, in contravention of the relevant resolutions of the United Nations and Decree No. 1 for the Protection of the Natural Resources of Namibia.
He are very confident that the courageous people of Namibia, under the wise leadership of the South West Africa People's Organization (SWAPO) - their sole, authentic representative - will continue stepping up their rightful struggle for self-determination and the achievement of full independence. We commend SWAPO's patience and readiness to sign a cease-fire agreement with the South African regime within the context of Security Council resolution 435 (1978) without pre-conditions or further delay. We believe that Security Council resolution 435 (1978) is the only genuine basis for solutions that can lead to the peaceful independence of Namibia. In this connection, we support the Declaration of the International Conference for the Immediate Independence of Namibia, adopted in Vienna, Austria, in July 1986, and the program of Action following thereafter, to mobilize and strengthen further international support for the immediate and unconditional implementation of united Nations Security Council resolution 435 (1978). Any other plan or strategy that deviates from that of the United Nations will only increase the intransigence of South Africa and will encourage it to delay the freedom and independence of the Namibian Territory.
The international community must exert every effort possible to give to the Namibian people the moral, financial and material assistance needed to counter the South African aggression and to enable them to carry out their struggle under the wise leadership of SHAPO - their sole, authentic representative - to gain genuine freedom and independence.
It is indeed disheartening to find ourselves once again addressing the fratricidal war between Iran and Iraq that has ravaged the Gulf region for six years on end. Notwithstanding the steadfast efforts of the Secretary-General of the United Nations, the Organization of the Islamic Conference and the Non-Aligned Movement, the conflict still rages with unabated intensity, wreaking destruction upon economic infrastructures that are indispensable to both countries for their economic and social progress. It is also taking a heavy toll among civilian populations, especially in the present phase of escalation.
I should like to commend the constructive efforts undertaken by the member States of the Economic Co-operation Council of the Gulf countries in their endeavorF to put an end to this bloody and destructive conflict, which not only is depleting the human and natural resources of the countries involved but also is threatening international peace and security. In the present circumstances
the only reasonable course of action left to the parties concerned is to start dialog without any further delay to achieve a peaceful solution of their differences. In this regard, we appreciate and support the wise and constructive initiative taken by the Government of Iraq to terminate this senseless carnage and destruction and its intention to enter into peaceful negotiations leading to the settlement of the crisis.
It is our hope that the Secretary-General of the United Nations, the Non-Aligned Movement and the Organization of the Islamic Conference will persevere in their endeavors to put an end to the conflict and restore peace in the region.
The Chadian question has remained unresolved for many years, and the restoration of peace in -the country during that period of tine has evaded all possible solutions, while the sad fratricidal war has continued to ravage the country's human and material resources. He regret that the commendable mediation efforts exerted by several African Heads of State in the search for reconciliation and peace have been frustrated. He urge the competent bodies of the Organization of African Unity (OAU) to continue their commendable efforts to explore all possible channels to speed up the process of peaceful negotiations to achieve national reconciliation and lead to a lasting political solution for the unification of Chad.
With regard to the conflict in Western Sahara, we reaffirm our position in support of the Sahraoui people in the exercise of their right to self-determination. In that regard we reiterate our support for the consensus reached within the OAU to hold a referendum to allow the people of Western Sahara to exercise their right to self-determination in conformity with the spirit and resolutions of the OAU.
For several years Afghanistan, a peaceful, developing and non-aligned country, has been a victim of foreign intervention, in violation of the purposes and principles of the United Nations Charter and of the obligation of all States to refrain, in their international relations, from the threat or use of force against the sovereignty, territorial integrity and political independence of any State. Notwithstanding the persistent call of the inter*, -tonal community for the withdrawal of foreign troops from the soil of Afghanistan, the Afghan people continue to suffer from the brutality of foreign occupation.
It is therefore incumbent upon the international community to endeavor to put an end to the continued and serious suffering of the Afghan people and to alleviate the socio-economic burden of neighboring countries where millions have sought refuge. We express our appreciation and support for the Secretary-General's sustained efforts and constructive steps in his search for a peaceful solution to the Afghan problem. The situation calls for the urgent achievement of a political solution that will enable the Afghan people to exercise their full right to sovereignty by choosing the social, political and economic systems of their preference, in accordance with their national aspirations.
It is now eight years since the Kampuchean people fell victim to foreign military intervention. The persistent call of the overwhelming majority of the international community for the withdrawal of foreign troops from Kampuchea has so far gone unheeded. He reiterate once again that the only way to put an end to the plight of the Kampuchea^ people is to ensure the evacuation of foreign forces from the country a- the restoration and preservation of the country's independence, sovereignty and territorial integrity and to allow the Kampuchean people to choose freely the system of government they may wish to establish.
The situation that has prevailed on the Korean peninsula since the early 1950s is fraught with tension. He believe that the best way to foster better relations between North and South .Korea is to create the necessary conditions that would enable the Koreans themselves to undertake a constructive dialog to resolve their differences. A lasting .settlement can be achieved only if the Koreans themselves can establish mutual trust without any interference from outside.
The international community could not have chosen a better forum than this body to exchange views on matters so vital to its survival. As the Assembly united us now, our thoughts cannot escape from the shadows of the gloomy pictures of the world environment, plagued with countless civil strifes, confrontations, conflicts and mass displacements of population as a result of the deteriorating third world economic situation, aggravated by the runaway global economy, by unrelenting natural disasters and by prevalent uncertainties in international economic relations.
The ceaseless cry for help of the hundreds of millions of people suffering in squalid misery, starvation and abject poverty and of the tens of millions of homeless refugees and displaced persons, as well as the unbearable human suffering all over the world, add darker clouds to these gloomy pictures that have always crowded the panorama of our daily thoughts. Despite all that, our strong faith in human solidarity in tines of crisis has taught us to trust that the spirit of true co-operation and understanding among the nations of the world will prevail over the consequent fears aid suspicion emanating from such unremitting hardships.
We are confident that our need to live together in a peaceful and secure environment will transcend the reluctant and stunning state Bate in global dialog and lead to better survival. Our wisdom and deep foresight in safeguarding our inter<* pendent relationship will pragmatically guide our endeavors in all matters that influence the wellbeing of our world, in accordance with the purposes and principles enshrined in the United Nations Charter.
